NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

UNITED STATES,
Plaintiff-Appellee,
v.
TREK LEATHER, INC.,
Defendant,
AND

HARISH SHADADPURI,
Defendant-Appellant.

2011-1527

Appeal from the United States Court of International
Trade in case 1‘10. O9-CV-O{)41, Senior Judge Nicholas
Tsouca]as.

UNITED STATES,
Plaintiff-Appellant,

V.

TREK LEATHER, INC.,
Defendant,

US V. TREK LEATHER 2

AND

HARISH SHADADPURI,
Defendant-Appellee.

2011-1545

Appeal from the United States Court of Internati0nal
Trade in case no. 09-CV-0O41, Senior Judge Nicholas
Tsoucalas.

ON MOTION

ORDER

Upon consideration of the parties’ joint motion to dis-
miss appeal no. 2011-1545 and the United States’ unop-
posed motion to file a non-conforming brief in appeal no.
2011-1527,

IT ls ORDERED THAT:

(1) The motion to dismiss appeal no. 2011-1545 is
granted

(2) The revised official caption for appeal no. 2011-
1527 is reflected above.

(3) The United States’ motion is denied as moot. The
caption used by the United States is acceptable.

3 U.S. v. TREK LEATHER
FoR THE CoURT

 1 5 2012 /s/ J an I-lorbaly
Date J an Horbaly
Clerk

ccc Stephen Carl Tosini, Esq.
John J. Galvin, Esq.

s26
Issued As A Mandate: JU|- 1 6 2012

meFem=.nAu.cuzcurr
JuL 1 6 2012

JAN HURBALV
C|.ERK

u.scuul\fl)ll‘-E»?PEALS F°'*